Exhibit 10.14

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND

NON-SOLICITATION AGREEMENT

This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is entered into this             day of             ,
            , by Under Armour, Inc. (together with its affiliates, the
“Company”) and             (“Employee”).

EXPLANATORY NOTE

The Employee recognizes that the Employee has had or will have access to
confidential proprietary information during the course of his or her employment
and that the Employee’s subsequent employment with a Competitor Business, as
defined in Section 3, would inevitably result in the disclosure of that
information and, thereby, create unfair competition and would likely cause
substantial loss and harm to the Company. The Employee further acknowledges that
employment with the Company is based on the Employee’s agreement to abide by the
covenants contained herein.

NOW THEREFORE, in consideration of Employee’s employment with the Company and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties agree as follows:

1. Confidentiality. Employee acknowledges Employee’s fiduciary duty and duty of
loyalty to the Company. Further, Employee acknowledges that the Company, in
reliance on this Agreement, will provide Employee access to trade secrets,
customers, proprietary data and other confidential information. Employee agrees
to retain said information as confidential and not to use said information for
the Employee’s personal benefit or to disclose same to any third party, except
when required to do so to properly perform duties to the Company. Further, as a
condition of employment, during the time Employee is employed by the Company and
continuing after any termination of the Employee’s employment with the Company,
Employee agrees to protect and hold in a fiduciary capacity for the benefit of
the Company all Confidential Information, as defined below, unless the Employee
is required to disclose Confidential Information pursuant to the terms of a
valid and effective order issued by a court of competent jurisdiction or a
governmental authority. The Employee shall use Confidential Information solely
for the purpose of carrying out those duties assigned Employee as an employee of
the Company and not for any other purpose. The disclosure of Confidential
Information to the Employee shall not be construed as granting to the Employee
any license under any copyright, trade secret, or any right of ownership or
right to use the Confidential Information whatsoever. In the event that Employee
is compelled, pursuant to a subpoena or order of a court or other body having
jurisdiction over such matter, to produce any Confidential Information or other
information relevant to the Company, Employee agrees to promptly provide the
Company with written notice of such subpoena or order so that the Company may
timely move to quash if appropriate.

 

1



--------------------------------------------------------------------------------

(a) For the purposes of this Agreement, “Confidential Information” shall mean
all information related to the Company’s business that is not generally known to
the public. Confidential Information shall include, but shall not be limited to:
any financial (whether historical, projections or forecasts), pricing, cost,
business, planning, operations, services, potential services, products,
potential products, technical information, intellectual property, trade secrets
and/or know-how, formulas, production, purchasing, marketing, sales, personnel,
customer, supplier, or other information of the Company; any papers, data,
records, processes, methods, techniques, systems, models, samples, devices,
equipment, compilations, invoices, customer lists, or documents of the Company;
any confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; this Agreement and its terms; and any other information, written,
oral or electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments or prospects, and whether accessed
prior to the Employee’s tenure with the Company or to be accessed during
Employee’s future employment or association with the Company, which pertains to
the Company’s affairs or interests or with whom or how the Company does
business. The Company acknowledges and agrees that Confidential Information
shall not include information which is or becomes publicly available other than
as a result of a disclosure by the Employee.

(b) The Employee shall promptly notify the Company if he or she has reason to
believe that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.

(c) All physical items containing Confidential Information, including, but not
limited to, the business plan, know-how, collection methods and procedures,
advertising techniques, marketing plans and methods, sales techniques,
documentation, contracts, reports, letters, notes, any computer media, customer
lists and all other information and materials of the Company’s business and
operations, shall remain the exclusive and confidential property of the Company
and shall be returned, along with any copies or notes that the Employee made
thereof or therefrom, to the Company when the Employee ceases employment with
the Company. The Employee further agrees to return copies of any Confidential
Information contained on Employee’s home computer, portable computer or other
similar device. Employee also agrees to allow the Company, upon reasonable
notice and for just cause, access to any home computer, portable computer or
other similar device maintained by Employee, including but not limited to, for
the purpose of determining whether said Confidential Information has been
misappropriated. The Employee further agrees to promptly return all other
property belonging to the Company upon the termination of Employee’s employment.

2. Ownership of Works for Hire.

(a) The Employee agrees that any inventions, ideas, developments, methods,
improvements, discoveries, innovations, software, works of authorship and any
other intangible property (hereinafter collectively referred to as “Intellectual
Property”), whether patentable or not, which are

 

2



--------------------------------------------------------------------------------

developed, partially developed, considered, contemplated or reduced to practice
by the Employee or under his or her direction or jointly with others during his
or her employment with the Company, whether or not during normal working hours
or on the premises of the Company, shall be considered “Works for Hire” for the
exclusive use and benefit of the Company. The Employee will make full and prompt
disclosure to the Company of all such Works for Hire. The Company shall own all
rights to any Works for Hire, including all copyrights and the right to market
(or not to market) any such property, and the Employee agrees to assign and does
hereby assign to the Company (or any person or entity designated by the Company)
all his or her right, title and interest in and to all Works for Hire and all
related patents, patent applications, copyrights and copyright applications.

(b) The Employee agrees to cooperate fully with the Company, both during and
after his or her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Works for Hire. The Employee shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Works for Hire.

(c) The Employee specifically acknowledges that his or her compensation and
benefits constitute full payment for any Works for Hire and waives any claim of
right to the Company.

(d) The Company may, at its election and discretion, waive and/or relinquish any
of its rights of ownership and royalties with respect to any Works for Hire, by
agreeing to do so in a written instrument executed by the Company.

3. Non-Competition. Except as otherwise provided in this Agreement, without the
prior written consent of the Company, the Employee hereby covenants and agrees
that at no time during the Employee’s employment with Company and for a period
of one (1) year immediately following termination of Employee’s employment with
the Company, whether voluntary or involuntary, shall the Employee:

(a) directly or indirectly work for or engage in any capacity in any activities
or provide strategic advice to Competitor Businesses. Competitor Businesses
shall be defined as any business that competes with the Company in the apparel,
footwear, sports equipment, and/or accessories business (for example, and not by
way of limitation, companies such as Reebok, Nike, Adidas or Puma or other
athletic brands or athletic retailers) or competes with any other line of
business that the Company is involved in during Employee’s employment with the
Company.

(b) act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any business, customer, client or any
supplier of the Company; or

 

3



--------------------------------------------------------------------------------

(c) otherwise compete with Company in the sale or licensing, directly or
indirectly, as principal, agent or otherwise, of any products competitive with
the products, or services competitive with the services, developed or marketed
by Company.

(d) Written request for consent to be released from the Non-Competition
provisions of this Agreement may be submitted by the Employee to the Company
following the termination of Employee’s employment and must include all
available information described in Section 5 below. The Company will respond to
the request for such consent within two (2) weeks of the request, except as
provided in Section 5. In the Company’s sole discretion, it may release Employee
from the Non-Competition provisions of this Agreement, or reduce the
non-competition period from a period of one (1) year immediately following
Employee’s termination to a shorter duration (“Non-Competition Period”). In the
event the Company does not release the Employee from the Non-Competition
provision, for the duration of the Non-Competition Period, the Company will pay
Employee an amount equal to sixty percent (60%) of Employee’s base salary as of
the date of the termination of Employee’s employment (“Non-Competition
Payment”), in accordance with the Company’s customary pay practices in effect at
the time each payment is made. The Non-Competition Payment shall be reduced by
(a) the amount of any severance Employee receives from the Company; and (b) the
amount of any salary received during the Non-Competition Period from employment
in any capacity with an entity that is not a Competitor Business to the extent
that any such salary exceeds forty percent (40%) of Employee’s base salary as of
the date of Employee’s termination from employment with the Company (annualized
or pro-rated to correspond to the Non-Competition Period). By way of example,
assuming that the Non-Competition Period is six (6) months and that Employee’s
base salary as of the termination date is $100,000, the Non-Competition Payment
would not be reduced pursuant to subsection (b) herein so long as any salary
received during the Non-Competition Period by Employee from an entity that is
not a Competitor Business remained under $20,000.

4. Non-Solicitation and Non-Interference. The Employee hereby covenants and
agrees that at no time during the Employee’s employment with Company and for a
period of one (1) year immediately following termination of Employee’s
employment with the Company, whether voluntary or involuntary, shall the
Employee:

(a) solicit (other than on behalf of the Company) business or contracts for any
products or services of the type provided, developed or under development by the
Company during the Employee’s employment by the Company, from or with any person
or entity which was a customer of the Company for such products or services, or
any prospective customer which the Company had solicited as of, or within one
(1) year prior to, the Employee’s termination of employment with the Company; or
directly or indirectly contract with any such customer or prospective customer
for any product or service of the type provided, developed or which was under
development by the Company during the Employee’s employment with the Company; or

 

4



--------------------------------------------------------------------------------

(b) knowingly interfere or attempt to interfere with any transaction, agreement
or business relationship in which the Company was involved during the Employee’s
employment with the Company, nor will the Employee act in any way with the
purpose or effect of hiring anyone who has been an employee of the Company, its
divisions or subsidiaries; or soliciting, recruiting or encouraging, directly or
indirectly, any of the Company’s employees to leave the employ of the Company,
its divisions or its subsidiaries.

5. Notification of New Employment. Employee acknowledges and agrees that for a
period of one (1) year following the date of termination of Employee’s
employment with the Company, Employee will inform the Company, prior to the
acceptance of any job or any work as an independent contractor, of the identity
of any new employer or other entity to which Employee is providing consulting or
other services, along with Employee’s starting date, title, job description,
salary, and any other information which the Company may reasonably request to
confirm Employee’s compliance with the terms of this Agreement. If Employee does
not provide all information reasonably requested by the Company as provided in
this Section, the Company’s time to respond to a request for release from the
Non-Competition provision under Section 3 will be extended to six (6) weeks, or
until such time as the information is provided for the Company to make an
informed decision.

6. Reasonableness of Restrictions. Employee acknowledges and agrees that the
restrictions imposed by this Agreement are fair and reasonably required for the
protection of the Company, and will not preclude Employee from becoming
gainfully employed following the termination, for any reason, of employment with
the Company. The Employee acknowledges that Employee will provide unique
services to the Company and that this covenant has unique, substantial, and
immeasurable value to the Company. In the event that the provisions of this
Agreement should ever be deemed to exceed the limitations permitted by
applicable laws, Employee and the Company agree that such provisions shall be
reformed to the maximum limitations permitted by the applicable laws. The
Employee further acknowledges that the decision whether to consent to release
Employee from the provisions of this Agreement is within the sole discretion of
the Company.

7. Injunctive Relief. Employee acknowledges and agrees that in the event of a
violation or threatened violation of any provision of this Agreement, the
Company will sustain irreparable harm and will have the full right to seek
injunctive relief, in addition to any other legal remedies available, without
the requirement of posting bond.

 

5



--------------------------------------------------------------------------------

8. Survivability. This Agreement shall remain binding in the event of the
termination, for any reason, of employment with the Company.

9. Governing Law. The formation, construction and interpretation of this
Agreement shall at all times and in all respects be governed by the laws of the
State of Maryland.

10. Severable Provisions. The provisions of this Agreement are severable, and if
any court determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, any invalidity or unenforceability shall
affect only that provision, and shall not make any other provision of this
Agreement invalid or unenforceable; and this Agreement shall be narrowed by the
court to the extent required to be valid and enforceable.

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and may not be
modified except in a written document signed by each of the parties hereto. No
waiver of any breach of any provision of this Agreement shall constitute a
waiver of any other breach of that or any other provision hereof.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

      UNDER ARMOUR, INC.       By:                            
                                         
                                                  
Name:                                                                      
                                             Title:                            
                                         
                                        

WITNESS:

      EMPLOYEE

 

     

 

      (signature)       Print Name:                          
                                         
                                         

 

6